IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 309 WAL 2014
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
ROLAND A. SPOTTI, JR.,        :
                              :
               Petitioner     :


                                       ORDER


PER CURIAM

AND NOW, this 5th day of January, 2015, the Petition for Allowance of Appeal is

GRANTED. The issue, rephrased for clarity, is as follows:


      Whether the Superior Court’s decision substantially reduces, or virtually
      eliminates, the distinction between civil and criminal causation?